Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8-9 and 16-17, Claims 8 and 16 recite the limitation "the characteristic values" in Line 3 of each.  There is insufficient antecedent basis for this limitation in the claim. Each respective independent claim recites a first characteristic and a second characteristic, but it is unclear how “the characteristic values” relates to these first and characteristics since “values” is not previously-recited.
Regarding Claim 10, it is unclear what a “predetermined grid of different location settings” is, and it is additionally unclear how calibrated focus settings could be obtained at the grid points of the predetermined grid of different location settings. Part of the problem is that “settings” tends to imply an abstract concept (e.g. laser settings), so it is not clear how they should be interpreted as a physical feature. 
Is Applicant trying to claim –wherein a predetermined grid comprises grid points at different locations and is used for obtaining calibrated focus settings at the grid points--? If that is Applicant’s intent, such phrasing would also clear the possible lack of clarity in reciting “the grid points” with no antecedent basis. If that is not Applicant’s intent, then the claim requires substantially different phrasing to be made more clear.
Additionally in Claim 10, “the additional step of making a fit based on the calibrated focus settings obtained for the grid points” is unclear “making a fit” in particular is unclear. Is it a physical fit of some kind? Is it a mathematical model fitting of a function?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2016 200043 A1.
Regarding Claims 1-7 and 11-15, ‘043 teaches the limitations as described in the citations of the included Written Opinion of the International Searching Authority, with which, taking the summary of the reference in the Written Opinion as an accurate translation, the Examiner concurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743